DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on Jan. 26, 2022, the applicants have amended claim 28 and furthermore, have added a new claim 37.
3. Claims 9, 11-12 and 20-37 are pending in the application.

                            EXAMINER’S        COMMENT
4. Claims 9, 11-12 and 20-37, renumbered as claims 1-21, are allowed since the applicants have amended claims to overcome indefiniteness rejection and furthermore, have filed a terminal disclaimer to overcome ODP rejection.

5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




                                        /CHARANJIT AULAKH/                                        Primary Examiner, Art Unit 1625